WALLACE, JUDGE:
The claimant, an employee of the respondent at Havaco, West Virginia, filed this claim against the respondent for the value of certain tools stolen from respondent’s premises.
*59The claimant had stored his tools in respondent’s garage in Havaco, West Virginia. They were in a locked toolbox inside a locker, which also was locked. On September 1, 1980, someone broke into the garage, and, with chain cutters, removed both locks and stole claimant’s tools. Claimant testified that an employee of the respondent, Gladys Smith, was supposed to have been on duty as watchman but wasn’t able to work that night, and the respondent did not furnish a replacement. He further testified that the employees had been taking their tools home, but after a watchman was put on duty, the tools were left in the garage. The claimant introduced as his Exhibit No. 1 a list of the tools that were stolen. Some were new and others, used. He stated that they were worth $800.00, and that it would cost over $1,000.00 to replace them new.
Randall Buller, respondent’s Director of the Maintenance Division in Putnam County, testified that the respondent did not provide general night watchmen for all its facilities; that he was not familiar with a Gladys Smith but he was not in a position to deny that she was an employee of the respondent; and that the respondent, from time to time, provided watchmen “to break the chain of theft which sometimes develops in certain facilities. It is done periodically. It is not done as a matter of routine course.”
In response to the question, “In certain positions such as the position Mr. Hall has, as a mechanic, are the mechanics required to keep, to own their own tools at the Department of Highways?”, Mr. Buller replied, “Yes, they are.”
The claimant further testified that he could take his tools home, but, after there was a watchman, he and other employees left their tools in the garage. The claimant was required to furnish his own tools and he stored them in the locker provided by the respondent. He relied on a watchman being present after working hours and had no reason to suspect that his tools might be stolen. The watchman failed to report for work and no replacement was furnished.
From the record, the Court makes an award to the claimant in the amount of $800.00.
Award of $800.00.